Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent. App. No. 2010/0019109 to Liu (Liu).

    PNG
    media_image1.png
    572
    614
    media_image1.png
    Greyscale

Regarding Claim 1:  Liu discloses a multi-legged equipment support comprising: a hub (See Annotated Fig. A); a set of legs (20) including at least first and second legs, each leg of the set of legs including a head (See Annotated Fig. A), each head being pivotably connected to the hub for pivoting about a respective pivot axis (See Annotated Fig. A), each leg (20) being pivotable with respect to the hub about the respective pivot axis outward from a stowed position to at least one operational pivoted position (See para. 0015, lines 22-30); and leg angle stop structure including a first stop (See Annotated Fig. A) and a corresponding first set of blockers (See Annotated Fig. A), at least one of the first leg or the hub including the first stop, the other of the at least one of the first leg or the hub including the first set of blockers, the first set of blockers comprising a first first leg blocker (See Annotated Fig. A) and a second first leg blocker (See Annotated Fig. A), at least one of the first stop or the first set of blockers being movable with respect to the hub to selectively arrange the first stop in registration with at least one of the first first leg blocker or second first leg blocker, the first first leg blocker arranged to engage the first stop when the first stop is in registration with the first first leg blocker to stop outward pivoting of the first leg at a first preset operational pivoted positon (See para. 0017, lines 10-18) of the first leg, the second first leg blocker arranged to engage the first stop when the first stop is in registration with the second first leg blocker to stop outward pivoting of the first leg at a second preset operational pivoted position (See para. 0017, lines 10-18) of the first leg, the first leg being pivotable outward a greater degree from the stowed position to the second preset operational pivoted position than from the stowed position to the to the first preset operational pivoted position.
Regarding Claim 2:  Liu discloses a multi-legged equipment support as set forth in claim 1, further comprising a first actuator (See Annotated Fig. A), the first actuator being movable to preset locations (See para. 0017, lines 10-18) to move the at least one of the first stop or the first set of blockers to selectively arrange the first stop with respect to the first set of blockers, a first preset location (See para. 0017, lines 10-18) of the first actuator corresponding to the first stop being in registration with the first first leg blocker, and a second preset location (See para. 0017, lines 10-18) of the actuator corresponding to the first stop being in registration with the second first leg blocker. 
Regarding Claim 15:  Liu discloses a multi-legged equipment support as set forth in claim 2, wherein the actuator comprises a first indicator (See Annotated Fig. A – pointing to a portion of the actuator’s sidewall), the first indicator corresponding to the first preset location of the first actuator, the first indicator being arranged to be exposed for view by a user when the first actuator is in the first preset location (when the actuator is slide away from the hub by a distance that is greater than when the actuator is in the second present location) and to be hidden from view (the same portion of the actuator’s sidewall is hidden from view because the actuator has slid inward towards the hub and the sidewall is obscured from view) by the user when the first actuator is not in the first preset location.
Regarding Claim 17:  Liu discloses a multi-legged equipment support as set forth in claim 1, wherein the first leg (20) includes the first stop (See Annotated Fig. A), and the hub (See Annotated Fig. A) includes the first set of blockers (See Annotated Fig. A), the stop being movable (See para. 0017, lines 10-18) with respect to the head of the leg to selectively arrange the first stop with respect to the set of blockers.
Regarding Claim 18:  Note, Liu discloses three legs that all have stops that engage with corresponding blockers on the bub.  Annotated Fig. A (Figure 5 of Liu) will be referenced as showing details of the stop, blockers and hub that applies to all the legs.  
Liu discloses a multi-legged equipment support as set forth in claim 1, wherein leg angle stop structure includes a second stop (See Annotated Fig. A) and a corresponding second set of blockers (See Annotated Fig. A), at least one of the second leg or the hub including the second stop, the other of the at least one of the second leg or the hub including the second set of blockers, the second set of blockers comprising a first second leg blocker (See Annotated Fig. A) and a second second leg blocker (See Annotated Fig. A), at least one of the second stop or the second set of blockers being movable with respect to the hub to selectively arrange the second stop in registration with at least one of the first second leg blocker and second second leg blocker, the first second leg blocker arranged to engage the second stop when the second stop is in registration with the first second leg blocker to stop outward pivoting of the second leg at a first preset operational pivoted positon (See para. 0017, lines 10-18) of the second leg, the second second leg blocker arranged to engage the second stop when the second stop is in registration with the second second leg blocker to stop outward pivoting of the second leg at a second preset operational pivoted position (See para. 0017, lines 10-18) of the second leg, the second leg being pivotable outward a greater degree from the stowed position to the second preset operational pivoted position than from the stowed position to the to the first preset operational pivoted position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding Claim 16:  Liu discloses a first set of blockers comprising two first leg blockers but does not disclose a third first leg blocker.  Nonetheless, such a modification to Liu to include a third blocker would have been obvious.  Here’s why.  
Courts have held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”1  Here, Liu discloses a first set of blockers comprising two first leg blockers but does not disclose a third first leg blocker.  Duplicating the essential working part of one of the blockers (See Annotated Fig. A and 11) to provide an additional angular position of the leg would provide additional optional positioning and customization to the device.  Moreover, such a modification would not have an unexpected results.  As such, it would have been obvious to a person of ordinary skill in the art at a time before the effective date of invention to duplicate the blocker to provide a third first leg blocker to provide an additional angular position of the leg would provide additional optional positioning and customization to the device.   
Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
None of the cited prior art, considered alone or in combination, discloses or teaches a multi-legged device that has an actuator that is free of a bias biasing the actuator (Claim 3) or where the actuator is in at least one of the first and second present locations irrespective of engagement of the stops with the blockers (Claim 4 and 19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 20090250567, 20210190261, 20210278031.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(VI)(B).